Per Curiam.
The defendant appeals from -a judgment rendered against it in the Perth Amboy District Court. The reasons urged for reversal are the refusal of the court to grant a nonsuit or to enter a judgment in favor of the defendant because of insufficiency of evidence to establish negligence.
The plaintiff’s proofs tended to show that Mrs. Warner was a passenger in one of the defendant’s buses, and as the bus was proceeding at a high rate of speed it struck a bump, a window broke and the flying glass struck and injured her. It was for this injury that the action was brought. Prom the facts proved the jury could infer negligence in operation. Shay v. Camden Horse Railway Co., 66 N. J. L. 334; Hughes v. Atlantic Railroad Co., 85 Id. 212; Scilimbracca v. Central Railroad Co., 7 N. J. Mis. R. 635; 146 Atl. Rep. 665; affirmed, 107 N. J. L. 192.
Whether in the present case such inference should be drawn in the first instance, and whether, if so drawn, it was rebutted by the countervailing proofs, were questions for the jury and not for the court.
The judgment is affirmed, with costs